Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in reply communication filed on 5/17/2022.
Claims 1-13 are pending.

Double Patenting
Non-Statutory
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   
A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the “same invention” as patent. 
It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusivity beyond the term of a patent. 

Claims 1-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of LIU et al. (US Patent No 10,917,887) (referred as LIU’s 887).
Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the “same invention” as the first application or patent. Moreover, although the conflicting claims are not identical, they are not patentably distinct from each other because claims of the instant application are the same scope of the claims of LIU et al. (US Patent No 10,917,887) by adding the well-known elements and functions as set forth below.

Regarding claim 1, LIU’s 887 discloses a method comprising: 
configuring one or more symbols of a data transmission subframe within a sweeping period as a sweeping block of the data transmission subframe, wherein the data transmission subframe has 14 symbosl (see claim 1, lines 1-5); and 
carrying, in the sweeping block of the data transmission subframe, a sweeping signal channel for transmission (see claim 1, lines 6-7), 
wherein the sweeping block comprises a downlink sweeping block that carries a downlink sweeping signal channel in a cell search, and the sweeping signal channel comprises the downlink sweeping signal channel that comprises a downlink synchronization signal, system information and a downlink port reference signal (see claim 1, lines 11-17): 

Regarding claim 2, LIU’s 887 discloses the method of claim 1, comprising configuring symbols, except starting symbols and ending symbols, of the data transmission subframe within the sweeping period as a plurality of sweeping blocks that are disposed continuously (see claim 2).

Regarding claim 3, LIU’s 887 discloses the method of claim 1, comprising configuring one or more symbols of the data transmission subframe within the sweeping period as a plurality of sweeping blocks, wherein the plurality of sweeping blocks are dispersedly disposed (see claim 3).

Regarding claim 4, LIU’s 887 discloses the method of claim 1, comprising configuring one or more symbols within the sweeping period as a plurality of sweeping blocks, wherein the plurality of sweeping blocks are configured in a plurality of sweeping time intervals, each sweeping time interval having sweeping blocks configured for one or more continuous data transmission frames, and an adjacent two of the plurality of sweeping time intervals are spaced apart by at least one data transmission subframe (see claim 4).

Regarding claim 5, LIU’s 887 discloses the method of claim 1, comprising configuring one or more symbols of one or more continuous data transmission subframe within the sweeping period as a plurality of sweeping blocks (see claim 5).

Regarding claim 6, LIU’s 887 discloses the method of claim 1, wherein the sweeping signal channel in the sweeping block is further used for indicating time domain position information of the sweeping block, wherein the time domain position information comprises a frame in which the sweeping block is located, a subframe in which the sweeping block is located and a position of the sweeping block in the subframe (see claim 6).

Regarding claim 7, LIU’s 887 discloses an electronic device, comprising: an antenna, a processor, and a memory storing instructions executable by the processor, wherein the instructions, when executed by the processor, cause the processor to implement an information transmission method, wherein the information transmission method comprises: 
configuring one or more symbols of a data transmission subframe within a sweeping period as a sweeping block of the data transmission subframe, wherein the data transmission subframe has 14 symbols (see claim 7, lines 1-10); and 
carrying, in the sweeping block of the data transmission subframe, a sweeping signal channel for transmission (see claim 7, lines 11-12), 
wherein the sweeping block comprises a downlink sweeping block that carries a downlink sweeping signal channel in a cell search, and the sweeping signal channel comprises the downlink sweeping signal channel that comprises a downlink synchronization signal, system information and a downlink port reference signal (see claim 7, lines 16-22).

Regarding claim 8, LIU’s 887 discloses the electronic device according to claim 7, wherein the processor is configured to configure symbols, except starting symbols and ending symbols, of the data transmission subframe within the sweeping period as a plurality of sweeping blocks that are disposed continuously (see claim 8).

Regarding claim 9, LIU’s 887 discloses the electronic device according to claim 7, wherein the processor is configured to configure one or more symbols of the data transmission subframe within a sweeping period as a plurality of sweeping blocks, wherein the plurality of sweeping blocks are dispersedly disposed (see claim 9).

Regarding claim 10, LIU’s 887 discloses the electronic device according to claim 7, wherein the processor is configured to configure one or more symbols within the sweeping period as a plurality of sweeping blocks, wherein the plurality of sweeping blocks are configured in a plurality of sweeping time intervals, each sweeping time interval having sweeping blocks configured for one or more continuous data transmission frames, and an adjacent two of the plurality of sweeping time intervals are spaced apart by at least one data transmission subframe (see claim 10).

Regarding claim 11, LIU’s 887 discloses the electronic device according to claim 7, wherein the processor is configured to configure one or more symbols of one or more continuous data transmission subframe within the sweeping period as a plurality of sweeping blocks (see claim 11).

Regarding claim 12, LIU’s 887 discloses the electronic device according to claim 7, wherein the sweeping signal channel in the sweeping block is further used for indicating time domain position information of the sweeping block, wherein the time domain position information comprises a frame in which the sweeping block is located, a subframe in which the sweeping block is located and a position of the sweeping block in the subframe (see claim 12).

Regarding claim 13, LIU’s 887 discloses a non-transitory computer-readable storage medium storing instructions that, when executed by an electronic device with an antenna, cause the electronic device to: 
configure one or more symbols of a data transmission subframe within a sweeping period as a sweeping block of the data transmission subframe, wherein the data transmission subframe has 14 symbols (see claim 13, lines 1-7); and
 carry, in the sweeping block of the data transmission subframe, a sweeping signal channel for transmission (see claim 13, lines 8-9), 
wherein the sweeping block comprises a downlink sweeping block that carries a downlink sweeping signal channel in a cell search, and the sweeping signal channel comprises the downlink sweeping signal channel that comprises a downlink synchronization signal, system information and a downlink port reference signal (see claim 13, lines 13-19).

Response to Argument
Applicant’s arguments, see page 6, filled on 5/17/2022, with respect to Claim Objection of claims 1-13 have been fully considered and are persuasive. The Claim Objection has been withdrawn.
Applicant’s arguments, see page 6, filled on 5/17/2022, with respect to Double Patenting Rejection of claims 1-13 have been fully considered and the Double Patenting Rejection is sustained.
Applicant’s arguments, see pages 6-9, filled on 5/17/2022, with respect to 35 U.S.C. §103 rejection of claims 1-13 have been fully considered and are persuasive. The 35 U.S.C. §103 rejection of has been withdrawn.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-13 are allowable over prior art of record (in particular, Ko et al. (US 2015/0124736); CHEN et al. (US 2019/0319686); Hosseini et al. (US 2019/0313442)) since the prior art reference(s) taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious as stated in the italic below:
	
Regarding claims 1, 7, and 13, “…wherein symbols of the data transmission subframe configured as sweeping blocks are located outside a predefined region of the data transmission subframe; and carrying, in the at least one sweeping block of the data transmission subframe, a sweeping signal channel for transmission, wherein the sweeping block comprises a downlink sweeping block” in combination with other limitations recited in claims 1, 7, and 13.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG LA whose telephone number is (571)272-2588.  The examiner can normally be reached on Monday through Friday from 7:30 A.M. to 4:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHONG LA/Primary Examiner, Art Unit 2469